Title: [1780 January 8 Saturday.]
From: Adams, John
To: 


      1780 January 8 Saturday. We rode from San Juan Segun to Paredise de Nava. At the distance of every League, We had passed through a Village built altogether of Mud and Straw. They have no timber nor Wood nor brick nor Stone. These Villages all appear going to decay and crumbling to dust. Can this be the ancient Kingdom of Leon? Nevertheless every Village has Churches and Convents enough in it, to ruin it, and the whole Country round about it; even if they had nothing to pay to the King, or the Landlords. But all three together Church, State and Nobility exhaust the Labour and Spirits of the People to such a degree, that I had no Idea of the Possibility of deeper Wretchedness. Ignorance more than Wickedness has produced this deplorable State of Things, Ignorance of the true Policy which encourages Agriculture, Manufactures and Commerce. The Selfishness and Lazyness of Courtiers and Nobles, have no doubt been the Cause of this Ignorance: and the blind Superstition of the Church has cooperated with all the other causes and increased them. There were in this little Village four Parish Churches and two Convents one of Monks and one of Nuns, both of the order of St. Francis.
      The Parish Churches and their Curates are supported here, by the Tythes paid by the People. They pay every tenth pound of Wool; every tenth part of Wine, Grain, Honey; in short, every tenth part of every thing. The good Curates sometimes aleviate the Severity of this, by Compositions or Modus’s. The Convents are supported by the Incomes of their Estates and foundations. But one would think this would require the Produce of the whole Country.
      Nothing seems to be considered as the good of the People but their Religion. The Archbishop is said to have power to do every Thing for the good of the People. But when you enquire what he does or what he has power to do for the happiness of the People? to alleviate their burdens? or increase their Enjoyments? You are told he does nothing of all this, nor has power to do any thing. All his Power, to do every thing for the good of the People, consists in that of making new Parishes, and altering old ones at his Pleasure. We were told there were but four Archbishopricks in Spain. The Splendor of these Establishments may be conceived from that of Saint Iago whose Archbishop has one hundred and Eighty thousand Ducats a Year, in Rent. The War which then prevailed between France and Spain on one  Side and England on the other, was said to be popular in Spain. The Clergy, the Religious Houses and other Communities had offered to grant large Sums of Money to the King for the Support of it. The English had become terrible to them, partly perhaps because English Sentiments of Liberty and Tolleration, had begun to creep in among the People and might threaten to become dangerous to the Wealth and Domination of the Clergy; and partly because their South American Dominions were too much in danger from the English and North America united.
      From Astorga to this place Paredise de Nava, the Face of the Country was a great plain, and a striking Contrast to all the rest of the Country We had passed from Ferrol. But there was little Appearance of Improvement, Industry or Cultivation. Scarcely any Trees. No Forrest, Timber or fruit Trees. No Fences except a few Mud Walls for Sheep folds. This night We reached Sellada el Camino.
     